Per Curiam,
The Act of April 17, 1876, P. L. 88, applies only to applications by “ persons resident in one township or borough ” to have their lands annexed to another township, borough or city for school purposes. This was not such a case. The petitioners were residents of the township to the school district of which they desired to have tbeir lands reannexed, and the remedy in such a case is under the Act of June 8, 1881, P. L. 69, or the Act of June 2, 1891, P. L. 172. It follows that there was no authority for the appointment of viewers, and that the court committed no error in refusing confirmation of their report. This is so clearly shown in the opinion filed by the learned president of the court below as to render further discussion unnecessary. .
The order is affirmed and the appeal dismissed at the cost of the appellants.